Judgment reversed, with costs, and new trial granted, for the reason that the judgment is clearly against the weight of evidence. The wdthdrawal of defendant’s answer, coupled with the proof offered by plaintiff, presented a complete prima facie ease wherein plaintiff should have had judgment. This conclusion is borne out by the court’s own statements contained in the record, wherein he repeatedly said that a prima facie ease had been made out; and that the only question in dispute was' the amount to be awarded as alimony. The order of October 4, 1920, denying plaintiff’s application for additional alimony and counsel fee is likewise reversed, with ten dollars costs and disbursements, and plaintiff is remitted to the Special Term for relief in respect to such additional alimony and counsel fee as she may be advised. Blaekmar, P. J., Rich, Kelly, Jaycox and Manning, JJ., concur.